Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Evidence, § 241*—when exemplified copy of foreign special assessment proceedings inadmissible. An exemplified copy of special assessment proceedings of an Indiana city is not admissible in the courts of this State, where the certificate of the city clerk attached to such copy does not show that the proceedings conformed to the laws of Indiana, and the special assessment laws thereof were not proven. 2. Evidence, § 241*—when exemplified copy of foreign special assessment proceedings inadmissible. An exemplified copy of special assessment proceedings of an Indiana city is not admissible in the courts of this State, where the certificate of the city clerk attached to such copy does not show that the proceedings conformed to the laws of the former State. 3. Covenants, § 41*—payment of assessment as condition to recovery for breach of covenant against taxes. A grantee cannot recover more than nominal damages for the breach of a covenant against a special assessment without proving that it has been paid by him.